                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:17-CR-00174-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
DONALD FRANKS,                         )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on the pro se Defendant’s Motion for a Reduction

in Sentence. See Doc. No. at 46. In support, Defendant informed the Court of the continuing

hardships his family and friends have faced from the COVID-19 pandemic. See id. He likewise

declared that he has conducted himself in a “well-behaved” manner while imprisoned, receiving

no “shots” and participating in substance abuse and education programs. See id.

       The Court applauds the efforts of Defendant to improve himself while imprisoned. Also,

the Court sympathizes with the hardships that Defendant’s has suffered because of COVID-19.

Still, these facts, standing alone, do not entitle Defendant to a sentence reduction under 18 U.S.C.

§3582. Thus, the Court declines to reduce Defendant’s sentence at this time.

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for a Reduction in Sentence,

Doc. No. 46, is DENIED.

                                           Signed: April 20, 2020




      Case 3:17-cr-00174-MOC-DSC Document 47 Filed 04/20/20 Page 1 of 1
